Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, [28 October 1784?]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


				
					Monsieur
					[October 28?, 1784]
				
				Mr Morris par sa Lettre du 27 May, me marque qu’il attendoit une future occasion pour me repondre au sujet de Fonds des

Etats Unis, toutes les miennes l’ayant prevenu de mes besoins. Cette occasion s’est bien présentée, puisque J’ai reçu diverses de ses Lettres depuis, mais dans aucune il n’a été question de cet objet tout important qu’il fût, ne lui ayant point laissé ignorer qu’il ne me restoit pas de quoi faire face aux depenses courantes, et qu’il falloit en outre pour voir au payement des interest dus au Gouvernement que Mr Gojard fait monter à £ 837,599 l.t.. Cependant et malgré un silence aussi deplacé, jugeant mieux de M. Morris que les apparences ne m’y invitoient, et par une suite de mes sentiments ainsi que de mon zèle, Je n’ai pu me refuser de continuer à payer ce qui s’est présenté, Salaires, Loan Office, [&c.], persuadé que Je ne resterois pas longtems en debours de mes avances qui s’élèvent aujourd’huy à pres de 50/m. [50,000] l.t. mais bien loin de s’en occuper, il paroit au contraire qu’on n’y pense plus. J’en ai une facheuse et nouvelle preuve dans une Lettre que Je viens de recevoir de Mr Morris en datte du 12 Août, elle n’est non plus du Surintendant des finances que s’il n’avoit jamais existé ce qui m’inquiette veritablement, non pas pour mes avances actuelles mais pour les futures, aux-quelles Je serai forcé malgré moi et malgré toute ma bonne volonté de mettre des bornes si Je ne reçois pas incessamment ces fonds.
				J’ai cru devoir vous prevenir, Monsieur, de la position des choses et vous faire ces details pour ma justification dans tous les cas. Si mes sentiments souffrent d’une pareille resolution, J’aurai du moins la consolation d’avoir fait tout ce qui a été en moi, et tout ce qu’on pouvoit attendre du zéle qui m’a constamment

animé. J’espére, Monsieur, que vous vous me rendez cette justice, et que vous voudrez bien agréer les sentiments respectueux avec les quels Je suis Monsieur Votre tres humble et tres obeissant serviteur
				
					
						Grand
					
				
			